 Attorney or Party without Attorney:                                                                            For Court Use Only
 LATHAM & WATKINS LLP
 JOHN T. RYAN, ESQ. (211899)
 12670 High Bluff Drive
 San Diego, California 92130
   Telephone No: 858-523-5400

      Attorney For:                                              Ref. No. or File No.:
                       Plaintiff
                                                                 065700-0001-15068

 Insert name of Court, and Judicial District and Branch Court:
 UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF CALIFORNIA
     Plaintiff:   TGG MANAGEMENT COMPANY, INC. (DBA TGG ACCOUNTING)
 Defendant:       JOHN PETRAGLIA, et al.

             PROOF OF SERVICE                  Hearing Date:            Time:            Dept/Div:   Case Number:
                                                                                                     3:19-cv-02007-JAH-KSC
1.    At the time of service I was at least 18 years of age and not a party to this action.

2.    I served copies of the SUMMONS IN A CIVIL ACTION, COMPLAINT FOR: 1) VIOLATION OF DEFENSE OF TRADE SECRETS ACT 2)
      VIOLATION OF COMPUTER FRAUD & ABUSE ACT 3) TRADE SECRET MISAPPROPRIATION 4) VIOLATION OF THE CALIFORNIA
      COMPUTER DATA ACCESS AND FRAUD ACT 5) VIOLATION OF CAL. BUS & PROF CODE SECTION 17200 DEMAND FOR JURY
      TRIAL DEMAND FOR INJUNCTIVE RELIEF REDACTED PUBLIC VERSION, CIVIL COVER SHEET, SEE ATTACHED LIST OF
      ADDITIONAL DOCUMENTS SERVED

3.    a.     Party served:     HOLIDAY FOLIAGE, INC.
      b.     Person served:    KRISTINE VANZUTPHEN, Agent for Service of Process, Authorized to Accept Served Under F.R.C.P. Rule 4.

4.    Address where the party was served:       2592 OTAY CENTER DRIVE, SAN DIEGO, CA 92154

5.    I served the party:
      a. by substituted service.       On: Tue, Oct 22 2019 at: 02:15 PM by leaving the copies with or in the presence of:
                                       Adam Palafox, Receptionist, Authorized to Accept Served Under F.R.C.P. Rule 4.


       (1)            (Residence or Usual Place of Abode) a person of suitable age and discretion who resides there.
       (2)        X   (Company) a Person in charge at least 18 years of age apparently in charge of the office or usual place of
                      business of the person served. I informed him or her of the general nature of the papers.
       (3)        X   (Declaration of Mailing) is attached.
       (4)            (Declaration of Diligence) attached stating actions taken first to attempt personal service.




                                                                     PROOF OF                                                           3900189
                                                                      SERVICE                                                          (849064)
                                                                                                                                     Page 1 of 2
 Attorney or Party without Attorney:                                                                            For Court Use Only
 LATHAM & WATKINS LLP
 JOHN T. RYAN, ESQ. (211899)
 12670 High Bluff Drive
 San Diego, California 92130
   Telephone No: 858-523-5400

      Attorney For:                                              Ref. No. or File No.:
                      Plaintiff
                                                                 065700-0001

 Insert name of Court, and Judicial District and Branch Court:
 UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF CALIFORNIA
     Plaintiff:   TGG MANAGEMENT COMPANY, INC. (DBA TGG ACCOUNTING)
 Defendant:       JOHN PETRAGLIA, et al.

           PROOF OF SERVICE                    Hearing Date:            Time:            Dept/Div:   Case Number:
                                                                                                     3:19-cv-02007-JAH-KSC


6. Person Who Served Papers:
   a. Daniel Womack (3390, San Diego County)                        d. The Fee for Service was: $176.05
   b. FIRST LEGAL                                                   e. I am: A Registered California Process Server
      530 B Street, Suite 1050
      SAN DIEGO, CA 92101
   c. (619) 231-9111




7.    I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.




                                                                                10/22/2019
                                                                                    (Date)                          (Signature)




                                                                     PROOF OF                                                           3900189
                                                                      SERVICE                                                          (849064)
                                                                                                                                     Page 2 of 2
 Attorney or Party without Attorney:                                                                              For Court Use Only
 LATHAM & WATKINS LLP
 JOHN T. RYAN, ESQ. (211899)
 12670 High Bluff Drive
 San Diego, California 92130
   Telephone No: 858-523-5400

      Attorney For:                                              Ref. No. or File No.:
                      Plaintiff
                                                                 065700-0001

 Insert name of Court, and Judicial District and Branch Court:
 UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF CALIFORNIA
     Plaintiff:   TGG MANAGEMENT COMPANY, INC. (DBA TGG ACCOUNTING)
 Defendant:       JOHN PETRAGLIA, et al.

           PROOF OF SERVICE                     Hearing Date:            Time:           Dept/Div:    Case Number:
                                                                                                      3:19-cv-02007-JAH-KSC
               By Mail
1.    I am over the age of 18 and not a party to this action. I am employed in the county where the mailing occurred.

2.    I served copies of the SUMMONS IN A CIVIL ACTION, COMPLAINT FOR: 1) VIOLATION OF DEFENSE OF TRADE SECRETS ACT 2)
      VIOLATION OF COMPUTER FRAUD & ABUSE ACT 3) TRADE SECRET MISAPPROPRIATION 4) VIOLATION OF THE CALIFORNIA
      COMPUTER DATA ACCESS AND FRAUD ACT 5) VIOLATION OF CAL. BUS & PROF CODE SECTION 17200 DEMAND FOR JURY
      TRIAL DEMAND FOR INJUNCTIVE RELIEF REDACTED PUBLIC VERSION, CIVIL COVER SHEET, SEE ATTACHED LIST OF
      ADDITIONAL DOCUMENTS SERVED

3.    By placing a true copy of each document in the United States mail, in a sealed envelope by First Class mail with postage
      prepaid as follows:
      a. Date of Mailing: Tue, Oct 22, 2019
      b. Place of Mailing: SAN DIEGO, CA 92101
      c. Addressed as follows: HOLIDAY FOLIAGE, INC. c/o KRISTINE VANZUTPHEN
                                2592 OTAY CENTER DRIVE, SAN DIEGO, CA 92154

4.    I am readily familiar with the business practice for collection and processing of correspondence as deposited with the U.S. Postal
      Service on Tue, Oct 22, 2019 in the ordinary course of business.

                                                                            Recoverable cost Per CCP 1033.5(a)(4)(B)
5. Person Serving:
   a. Eunice Fortanel                              d. The Fee for Service was: $176.05
   b. FIRST LEGAL                                  e. I am: Not a Registered California Process Server
      530 B Street, Suite 1050
      SAN DIEGO, CA 92101
   c. (619) 231-9111




6.    I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.




                                                                                 10/22/2019

                                                                                    (Date)                             (Signature)




                  Judicial Council Form                          PROOF OF SERVICE                                                      3900189
                  Rule 2.150.(a)&(b) Rev January 1, 2007             BY MAIL                                                           (849064)
                          UNITED STATES DISTRICT COURT

                         SOUTHERN DISTRICT OF CALIFORNIA

                          CASE NO.: 3:19‐cv‐02007‐JAH‐KSC

        CASE NAME: TGG MANAGEMENT COMPANY, INC. (DBA TGG ACCOUNTING)

                                        V.

                              JOHN PETRAGLIA, et al.

                         ADDITIONAL DOCUMENTS SERVED:

   ORDER GRANTING TGG MANAGEMENT COMPANY, INC. (DBA TGG ACCOUNTING)’S MOTION
    TO FILE PORTIONS OF COMPLAINT UNDER SEAL
   TGG MANAGEMENT COMPANY, INC. (DBA TGG ACCOUNTING)’S NOTICE OF MOTION AND
    MOTION TO FILE PORTIONS OF COMPLAINT UNDER SEAL
   COMPLAINT FOR: 1) VIOLATION OF DEFENSE OF TRADE SECRETS ACT 2) VIOLATION OF
    COMPUTER FRAUD & ABUSE ACT 3) TRADE SECRET MISAPPROPRIATION 4) VIOLATION OF THE
    CALIFORNIA COMPUTER DATA ACCESS AND FRAUD ACT 5) VIOLATION OF CAL. BUS & PROF
    CODE SECTION 17200 DEMAND FOR JURY TRIAL DEMAND FOR INJUNCTIVE RELIEF UNDER
    SEAL
